NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



WILLIAM M. PEARSON, as personal    )
representative of the Estate of Helen G.
                                   )
Pearson,                           )
                                   )
           Petitioner,             )
                                   )
v.                                 )                   Case No. 2D18-1333
                                   )
CHARLES KAZAKOS; MARGARET          )
KAZAKOS; and MICHAEL A. KAZAKOS, )
                                   )
           Respondents.            )
___________________________________)

Opinion filed August 17, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Collier County; Lauren L. Brodie,
Judge.

D. Keith Wickenden of Gant Fridkin
Pearson, P.A., Naples, for Petitioner.

Lawrence A. Farese of Robins Kaplan
LLP, Naples, for Respondents.



PER CURIAM.

              Denied.




SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.